DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.   
	All arguments have been fully considered.  Status of each prior ground of rejection is addressed below, as appropriate. 

Declaration under 1.132
	A declaration by Dr. Tinfang Yi was submitted on 2/17/2021.  The declaration provides comparative evidence between the method of the instant claim 38 and the methods of each of Bergstraesser et al and Gomm et al.  The evidence shows that the methods of Bergstraesser et al and Gomm et al do not form cytocapsulae and cytocapsular tubes; thus the differences between each of Bergstraesser et al and Gomm et al and the instant claims (temperature of Matrigel at time of cell seeding, placement of cells on top of Matrigel vs mixing therewith) are critical to achieving the development of cytocapsulae and cytocapsular tubes. 

Drawings
The drawings remain objected to, as there are color drawings without an accepted petition.  (A petition was filed on 2/17/2021, but was not accepted, see Petition Decision dated 3/15/2021).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Interpretation
	The broadest reasonable interpretation of the claims is set forth below.  Claims not specifically discussed are considered to be prima facie clear.
Claim 1 is directed to a composition comprising a 3D matrix and “cytocapsulae” and “cytocapsular tubes”.  The terms “cytocapsulae” and “cytocapsular tubes” are not found in the prior art, and thus analysis and understanding of these terms as describers of the claimed composition is based solely on Applicants’ disclosure.  The new organelles are described as small, round, membranous materials which form around single cells grown on appropriate 3D matrix materials (Specification at 8-9).  The only physical description of the actual cytocapsulae and cytocapsular tubes is that they contain “plasma membrane protein Ca2+ ATPase” (Specification at 14).  The term “plasma membrane protein Ca2+ ATPase” is also not found in the prior art.  Cytocapsular tubes are formed when cells external to the cytocapsulae migrate into, thereby deforming, the cytocapsulae; the cytocapsular tubes have dimensions of 100-250µm (Specification at 8).  It is noted that this size limitation does distinguished the cytocapsulae and cytocapsular tubes from microvesicles and/or exosomes, which are substantially smaller than the cells from which they are derived.  The claim now limits the 3D matrix material to the gelatinous protein mixture sold under the trade name Matrigel.  The claims does not require nor exclude cells, thus the claim covers ‘ecellular’ cytocapsulae and cytocapsular tubes, as well as cellular cytocapsulae and cytocapsular tubes.  Claim 1 now states the cytocapsulae and cytocapsular tubes are generated by a single cell suspension implanted at the top of the 3D matrix at between about 1-6oC, and culturing the cells at 37oC.  This is a product-by-process limitation.  The manner in which the cytocapsulae and cytocapsular tubes are formed does not structurally or biochemically distinguish the composition, per se.  Noting that (at least per the specification) all cytocapsulae are formed by cells, the claim is whether or not cytocapsulae and cytocapsular tubes are formed, but not the actual structure of the cytocapsulae or cytocapsular tubes.
	Claim 3 is interpreted as further defining the cytocapsulae and cytocapsular tubes present in the composition of claim 1, as (i) further comprising the cell that generates the cytocapsulae and cytocapsular tubes, (ii) further comprise multiple cells that have entered from surrounding environment, or (iii) are devoid of cells.  
	
	Claim 14 recites a method of generating cytocapsulae and cytocapsular tubes in vitro, said method comprising: implanting a single cell suspension of cells on top of a 3D matrix at about 1-6oC, and incubating the cells of the single cell suspension on top of the cell-implanted 3D matrix at 37oC, thereby generating cytocapsulae and cytocapsular tubes.  In light of the specification (and claim 40), “implanting” includes plating the cells atop the 3D matrix.  The 3D matrix is defined as the gelatinous protein sold under the trade name Matrigel.  
	Claims 27-29 are defining inherent features of cytocapsulae and cytocapsular tube development, per the teachings of the specification.  As such, claims 27-29 will be included with any art rejection of claim 14.
	Claim 30 defines the cell concentration prior to carrying out the method as claimed.  The claim does not require that the cells be implanted at this concentration/density.  Claim 30 is thus considered a product-by-process limitation.  The density at which the cells existed prior to implanting does not materially affect the cells as they are actually implanted in the claimed method.  Claim 30 will thus be included with any art rejection over claim 14.
	Claim 31 require the membrane of the cytocapsulae and cytocapsular tubes to comprise “plasma membrane protein Ca2+ ATPase 2”.  This is not a molecule known in the art; however, it will be considered inherently present in any cytocapsulae or cytocapsular tube made by the exemplified method of the instant specification.  As such, claim 31 will be included with any art rejection over claim 14. 
	Claim 32 states that syncytin-1 regulates cytocapsular tube mergence and cell entry.  This does not further limit or define the method, but rather is reciting a mechanism of cell biology. As such, claim 32 will be included with any art rejection over claim 14.
Claim 33 states ITGB-2 mediates cell migration in cytocapsular tubes and regulars cytocapsular tube elongation.  Like claim 32, this does not further limit or define the method, but rather recites a mechanism of action. As such, claim 33 will be included with any art rejection over claim 14.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

RE: Rejection of claims 6, 7, 18, 19 and 35 under 35 USC 112(d):
	Cancellation of claims 6, 7, 18, 19 and 35 renders the rejections thereof moot.

Claims 31-33 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 31-33 recite inherent features of the cytocapsulae and cytocapsular tubes, as such, claims 31-33 do not further limit the method of parent claim 14.  
Claim 42 recites a limitation which is now present in independent claim 14.  Thus claim 42 does not further limit the method of parent claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of claims 7 and 19 under 35 USC 112(b):
	The cancellation of the claims renders the rejections thereof moot. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

RE: Rejection of claims 14-19, 26-33, 35-37, 39 and 42:
Applicants have traversed the rejection of record on the grounds that the specification properly enables for the full scope of the claims, as amended.  Applicants assert Examples I-IV provide extensive and detailed disclosure for generation of cytocapsulae and cytocapsular tubes in a 3D matrix, and that one skilled in the art can apply the methods to carry out the invention as claimed.  Applicants also note that the level of skill of the ordinary artisan in the field is high (one having a Ph.D and/or M.D.).  Applicants also assert that any experimentation necessary would be routine.  These are the same arguments presented previously.
Cancellation of claims 18, 19 and 35 render the rejections thereof moot.
As to the remaining claims, the arguments have been fully considered, but remain not found persuasive.  While it is agreed that a specification “need not, and should not, disclose what is well known in the art” the instant application is directed to subject matter (cytocapsulae and cytocapsular tubes) which were not known at all in the art prior to the instant i.e. degree of polymerization, viscoelasticity, protein concentration, pH, etc).  This is problematic because the specification teaches that these characteristics are critical (see pages 8-9).  Thus, even in reviewing the two working examples, one may not be able to replicate the results, much less extend the teachings to properly select other cell types and other culture conditions which would yield the claimed ‘cytocapsulae’ and ‘cytocapsular tubes’.  
Applicants are essentially arguing that any method of culturing any type of cell on top of gelled Matrigel will render obvious their method- as means for optimization to determine appropriate conditions to achieve production of cytocapsulae and cytocapsular tubes are well within the skill of the ordinary artisan.  The Office does not share this position, and maintains that it would be unpredictable to determine which cell type and what culture conditions, specifically, will yield the previously unknown (and still poorly characterized) cytocapsulae and cytocapsular tubes. 
The rejection is maintained because one having ordinary skill in the art would not reasonably be expected to successfully carry out the method of making a composition comprising cytocapsulae and cytocapsular tubes using any type of cell, under any conditions.  One would not be able to determine the appropriate cell types, beyond BCSCs and HMECs, and culture conditions beyond those explicitly taught in the specification, necessary to achieve development of these particular organelles. 
	
Claims 14-17, 26-33, 36, 37, 39 and 42 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as lacking enablement for the full scope of the claims as written.  The specification is found enabling for a method of generating cytocapsulae and cytocapsular tubes by culturing either HMECs or 
The instant invention is directed to previously unknown organelles: cytocapsulae and cytocapsular tubes, methods of generating said organelles, and compositions comprising the organelles.  There is no mention of these organelles in the prior art.  There is no mention of the sole protein (plasma membrane protein Ca2+ ATPase 2) which Applicants use to describe these organelles in the prior art.  Thus one cannot rely on or look to the prior art for any type of guidance in carrying out the method or making the composition as claimed.  One is limited solely to the teachings and examples of the specification.  The specification provides a laundry-list level of materials which can be used for the 3D matrix (at pages 11-12).  The specification also goes on to say that “certain characteristics [of the matrix] are critical”, but fails to elaborate on how to select a matrix which will have acceptable characteristics (specification teaches that degree of polymerization, viscoelasticity, protein concentration and pH are all critical to the method (at page 8-9)), but, at best, only disclose broad ranges of these vales, as opposed to specific values which would lead one having ordinary skill in the art to select an appropriate matrix). 
Thus, only the actual examples of the specification can appropriately be relied upon to guide one having ordinary skill in the art to carry out and make the invention as claimed.  These examples are specifically culture of human mammary epithelial cells (HMECs) or breast cancer stem cells (BCSCs) on Matrigel under specific conditions (at pages 16 and 26-27).  These are the only “conditions” (in terms of cell type, 3D matrix, and culture conditions) that can be concluded to yield the composition as claimed.  
Even as the claims now limit the 3D matrix to Matrigel, the implanting temperature to 1-6oC, and the incubation temperature to 37oC, the claims still cover culture of every type of cell, dependent claim 39 permits for the cell to be any type of differentiated cell, any type of genetically modified cell (of any species or origin), immortalized cells (of any species or origin), primary cell lines (of any species or origin), iPSC, and a variety of other disparate cell types.  Dependent claim 36 limits to mammalian cells, dependent claim 37 limits to human cells.  Overall, the scope of cell types covered by claims 14 and 36-39 is extremely broad and diverse.  There is no indication that all encompassed cell types would survive on Matrigel, much less produce the same organelles that are produced under specific culture conditions of two specific mammalian cell lines.  To carry out the invention 
It is considered appropriate to limit the scope to that which is specifically disclosed in the working examples given the complete lack of any other guiding information in the prior art, and emphasis on criticality of parameters coupled with the absence of specifics in the instant specification.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

RE: Rejection of claims 1, 3, 6, 7, 14, 15, 18, 19, 27-33 and 35-39 under 35 USC 102(a)(1) over Bergstraesser et al:
	Cancellation of claims 6, 7, 18, 19, and 35 render the rejections thereof moot.
Applicants have traversed the rejection of record on the grounds that Bergstraesser et al does not teach each and every claim limitation.  Specifically, Applicants assert Bergstraesser et al does not teach implanting a single cell suspension at the top of the 3D matrix at 1-6oC, rather Bergstraesser et al teach plating HMECs on top of gelled Matrigel, which means the Matrigel is at a higher temperature. 
	Applicants point to the included 1.132 declaration by inventor Dr. Yi, which replicates the method of Bergstraesser et al and shows that the method does not result in formation of cytocapsulae or cytocapsular tubes.
	In response, in light of the claim amendments, and evidence provided in the declaration, the rejection is withdrawn.  The evidence in the declaration supports that carrying out the method of Bergstraesser et al does not inherently result in formation of cytocapsulae or cytocapsular tubes.
 
RE: Rejection of claims 1, 3, 6 and 7 under 35 USC 102(a)(1) over Gomm et al:

Applicants have traversed the rejection on the grounds that Gomm et al does not teach each and every claim limitation.  Specifically, Applicants assert Gomm et al does not teach implanting the cells at the top of the 3D matrix at between 1-6oC, rather Gomm et al teach mixing the cells with Matrigel at 4oC (at which point the Matrigel is still liquid), then allowing the mixture to gel at 37oC.  Applicants point to the included 1.132 declaration by Dr. Yi, which replicates the method of Gomm et al, and shows that the method of Gomm et al does not result in formation of cytocapsulae or cytocapsular tubes. 
	In response, in light of the evidence provided in the declaration, the rejection is withdrawn.  The evidence in the declaration supports that carrying out the method of Gomm et al does not inherently result in formation of cytocapsulae or cytocapsular tubes.  The location at which the cells are seeded (on top of vs mixed in with the Matrigel) has been shown to be a critical element in formation of cytocapsulae and cytocapsular tubes.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


RE: Rejection of claim 16 under 35 USC 103 over Bergstraesser et al, in view of Mullen et al:
	Applicants have traversed the rejection on the grounds that Bergstraesser et al fails to anticipate claim 14, and Mullen et al fail to cure the deficiencies thereof.
	For the reasons set forth above, Bergstraesser et al does not anticipate instant claim 14 in its currently amended form, thus the rejection of dependent claim 16 is likewise withdrawn.

RE: Rejection of claim 26 under 35 USC 103 over Bergstraesser et al:
	Applicants have traversed the rejection on the grounds that Bergstraesser et al fails to anticipate claim 14, and the further limitations of claim 26 
withdrawn.

Non Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
RE: Rejection of claims 1, 3, 6, 7, 14-19, 26-33, 35-39 and 42 on grounds of NSDP over US Patent 10316286:
	Applicants did not respond to this rejection.  

	The amendment to claim 14 has necessitated changing of the rejection of claim 38 from a non-statutory double patenting to a statutory double patenting rejection. 
Claims 1, 3, 14-17, 26-33, 36, 37 and 42 stand rejected, and claims 43-44 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10316286. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims as follows:
Patented claims 1-4 disclose a composition that falls squarely within the scope of current claims 1, 3, and 43-44.  
Patented claims 5-20 disclose a method that falls squarely within the scope of current claims 14-17, 26-33, 36, 37, 39 and 42.  

Statutory Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 38 and 45 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 5 and 1, respectively of prior U.S. Patent No. 10316286.  Instant claim 38 has identical scope to patented claim 5.  Instant claim 45 has identical scope to patented claim 1. This is a statutory double patenting rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633